SCHEDULE A SERIES AND CLASSES As of September 24, 2015 Series Classes Brown Advisory Growth Equity Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Value Equity Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Flexible Equity Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Small-Cap Growth Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Small-Cap Fundamental Value Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Maryland Bond Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Intermediate Income Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Strategic Bond Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Equity Income Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Tax Exempt Bond Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Sustainable Growth Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory – Somerset Emerging Markets Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory – WMC Strategic European Equity Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Mortgage Securities Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory – WMC Japan Alpha Opportunities Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Total Return Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Multi-Strategy Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Emerging Markets Small-Cap Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Global Leaders Fund Advisor Shares Investor Shares Institutional Shares Brown Advisory Equity Long/Short Fund Advisor Shares Investor Shares Institutional Shares
